Citation Nr: 0531706	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for residuals of 
frozen feet and frostbite of the right foot, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
frozen feet and frostbite of the left foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision that 
denied service connection for bilateral hearing loss.  In 
addition, the February 2001 rating action established 
separate ratings for residuals of frozen feet and frostbite 
at 20 percent for each foot.  The residuals of frostbite of 
both feet had previously been combined and rated as 30 
percent disabling, The veteran's notice of disagreement (NOD) 
was received in November 2001.  A statement of the case (SOC) 
addressing only the service connection claim was issued in 
September 2002 and a timely substantive appeal was submitted 
that same month. 

In March 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).

The case was previously before the Board in March 2004, at 
which time it was Remanded to afford the veteran due process.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal. 

This appeal for the evaluation for residuals of frozen feet 
and frostbite are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran when 
further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The medical evidence of record reflects that it is at 
least as likely as not that hearing loss is related to 
service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
hearing loss disability is the result of active service.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the March 2004 letter, VA notified the veteran of his 
responsibility to submit evidence which supported his claims.  
This letter informed the veteran of what evidence was 
necessary to substantiate claims for service connection and 
for increased ratings.  The letter also suggested that he 
submit any evidence in his possession.  By this letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence currently of record, entitlement 
to service connection for  bilateral hearing loss) have been 
accomplished.

Factual Background

As noted above, the veteran served during World War II.  His 
separation records reflect that he was awarded a Combat 
Infantryman's Badge along with the American Campaign Medal, 
European, African Middle Eastern Campaign Medal along with 
the World War II Victory Medal inter alia.  His DD-214 
specifically reflects that he was engaged in the campaign for 
the Rhineland.  

The veteran asserts that he was exposed to acoustical trauma 
during his service that resulted in his hearing loss.  He has 
submitted a statement from a private physician dated in 
November 2001 which reports the veteran was exposed to 
acoustical trauma as a rifleman and cannoneer.  The physician 
noted that the veteran had no reported history of noise 
exposure since service.  While he acknowledged that the 
veteran was not treated during service for hearing loss and 
that his discharge examination was within normal limits, the 
veteran's hearing was reported as gradually deteriorating 
until his present loss level.  The examiner concluded that 
his hearing loss was as likely as not related to combat noise 
exposure during service.  

The RO undertook to afford the veteran an audiological 
examination in February 2002.  The examiner was requested to 
obtain a complete history and offer an opinion as to the 
etiology of the veteran's hearing loss, accounting for 
periods prior to during and after service and considering his 
age and occupational and recreational noise exposure.  

The VA audiological examination afforded in June 2002 noted 
the absence of post service acoustical trauma but failed to 
provide the requested opinion.  The RO noted the deficiency 
in the examination report and returned the file for the 
requested opinion.  In September 2002, a VA supplemental 
opinion was provided  that noted the veteran was able to pass 
a whispered voice screening test on his separation physical, 
from which the examiner concluded that the veteran's current 
hearing loss was unrelated to service but did not attribute 
the disablement to any other cause.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the evidence plausibly demonstrates that the 
veteran experienced a worsening hearing loss condition over 
the years since his military service during World War II.  
The VA and private  physicians that have provide medical 
opinions in this case both acknowledge the absence of 
cognizable hearing loss on separation as well as the absence 
of post service acoustical trauma.  The Board finds it 
significant that the aforementioned November 2001 private 
medical opinion is the only opinion of record that directly 
addresses the etiology of the disability under consideration.  
It bears emphasis that there is no medical opinion 
attributing the veteran's disability to any source other than 
acoustical trauma in service.  The September 2002 VA 
examination merely disputes the association of hearing loss 
to service because of the absence of hearing loss noted on 
the whisper test results at separation, without attributing 
hearing loss to any other cause.  The private examination 
attributes the current hearing loss to incidents in service, 
notwithstanding the whisper test results.  The Board 
construes these medical opinions as collectively indicating 
that that there is at least as likely as not an etiological 
relationship between the veteran's hearing loss and his 
military service.  

In sum, the Board finds the weight of the evidence  as to 
whether the veteran has hearing loss due to service to be in 
relative balance.  Inasmuch as all reasonable doubt is 
resolved in the veteran's favor, the Board determines that 
the veteran's currently diagnosed hearing loss was incurred 
as a result of military service.  Accordingly, entitlement to 
service connection for hearing loss is granted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for hearing loss is granted.


REMAND

In accordance with the March 2004 remand, the Board noted 
that the NOD received in November 2001 also disputed the 
evaluations for residuals of frozen feet and frostbite but 
that a SOC had not been issued with respect to those claims.  
The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  The claims 
file does not currently contain the required SOC reflecting 
compliance with the remand instructions as was additionally 
noted by the veteran's representative in its Informal Hearing 
Presentation. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
these claims are not ready for appellate review and must be 
remanded for further development.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should furnish to the veteran and his 
representative a statement of the case 
concerning the issues of entitlement to 
increased ratings for residuals of frozen 
feet, and residuals of frostbite.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  If, and only if, a timely 
substantive appeal is filed, should these 
issues be certified to the Board for 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


